BeowN, J.,
dissenting: I am of opinion that the court below erred in refusing the defendant’s prayer for instruction, and in applying the decisions of this Court instead of following those of the Federal courts, inasmuch as it is admitted that the action was brought under the Federal employers’ liability act. All the evidence tends to prove that plaintiff’s intestate, Kenneth L. Gray, was a brakeman on-a freight train running between Spencer, N. 0., and Munroe, Ya. The freight train was stopped and cut in two for shifting purposes. Gray was sent forward to flag No. 37, a fast mail, due to pass in about 10 minutes.
It was Gray’s duty to go up the track eighteen telegraph poles,,place one torpedo on the'engineer’s side, then go nine telegraph poles further, place two torpedoes on the engineer’s side, and then return to the place where he had placed the one torpedo, and wait with his lanterns until the train arrived.
Gray did not place any torpedoes on the track, but he went up the track about three-quarters of a mile, placed his white lantern on the end of a tie, his red lantern on the rail, and lay down with his head on the end of another tie, with his body on the outside of the track, and went to sleep.
Approaching the point of the accident on the morning of 30 August, No. 37 was four minutes late, and-was running 55 to 60 miles an hour. Just before rounding the curve in the cut, the engineer had blown the station blow for Dry Fork station. The engineer was in his seat, keeping a proper lookout ahead, Avlien he emerged from the cut, and while rounding the right-hand curve he saw the lanterns, sitting on the track ahead of him. He recognized it as a flagman’s signal, and answered the signal with two blasts of the whistle. About the time he had finished answering the signal, he reached the point where the track straightens, his headlight fell upon the track in front of him, and he saw an object lying beside the track'that he thought was a man. He was then about 500 .feet from the point of the accident. He immediately applied his brakes in emergency, shut off his engine, and stopped his train as quickly as he could.
Gray’s head, being on the cross-tie, came in contact with the step of the tender as it passed, and he was killed. There is not a scintilla of evidence that the engineer of No. 37 saw Gray, or discovered his condition, in truje to stop.
*438The court instructed the jury that if the engineer in charge of the approaching train saw, or by the exercise of ordinary care could have seen, the perilous situation and could have averted the injury by any available means in his power, reasonably consistent with the safety of the train and the passengers) and failed to do so, then they should find that the defendant was negligent.
In administering the Federal liability act the State courts are bound by the construction and decisions of the Federal courts. Since Congress has taken possession of the field of employers’ liability to employees in interstate transportation by rail, all State laws upon the subject are superseded. Seaboard Air Line Ry. v. Horton, 223 U. S., 402; Mondou v. Ry. Co., 223 U. S., 1.
Not only have State statutes been made inapplicable, but tjie common law as well, where a construction has been placed upon it by the State courts differing from that of the Federal courts. South Covington R. Co. v. Finan, 153 Ky., 340; W. U. Tel. Co. v. Milling Co., 218 U. S., 406. This subject is elaborately and ably discussed by Mr. Justice Myers of the Supreme Court of Indiana in the recent case of So. Ry. v. Howerton, 105 N. E. Rep., 1026, where all the authorities are collected.
Under the law as applied by the Federal courts, the defendant is liable if it could have avoided the injury by the exercise of ordinary care, only after actually discovering the perilous situation. Little Rock R. and E. Co. v. Billings, 173 Fed., 903; Note 55, L. R. A., p. 424; Coasting Co. v. Tolman, 139 U. S., 551; Newport News and M. V. Co. v. Howe, 52 Fed., 362; Buckworth v. Grand Trunk Western Ry., 127 Fed., 307; N. Y., C. and H. R. v. Kelly, 93 Fed., 745; Smith v. R. R. Co., 210 Fed., 414.
In Newport News and M. V. Co. v. Howe, supra, the plaintiff was a brakeman on a freight train; the train parted and the engine with the forward section of the train ran some distance ahead before the accident was discovered. The conductor on the rear portion of the train sent Howe ahead with a lantern to signal the engine and to give the engineer information as to the whereabouts of the rear cars. Howe went forward several hundred yards, sat down on the end of a tie, put his light down near him, and went to sleep with his arm.thrown over the rail.
The engineer, after running about 5 miles, discovered the parting, and started back with his engine and tender to take up the rest of the train. The fireman testified that when within a distance of between 100 and 200 feet from the point where Howe lay, he saw the reflection of the light from Howe’s lamp. He called to the engineer: “Look out! there they are,” meaning the rear portion of the train.
He looked again and saw on the other side of the track an object which he took to be the brakeman waiting to step on the engine. He crossed to the engineer’s side and then saw the prostrate man only 10 or *43915 feet from the approaching engine. He signaled the engineer, who applied the brake, but was.unable to stop before the wheels had passed over Howe’s arm and cut it off. '
A witness, McGuire, testified that the engineer did not look out of the cab window, and that if he had looked out he would have seen Howe and could have stopped the engine in time to avoid the accident. The rules of the company required the engineer, under these conditions, to signal his return by blowing his whistle at certain intervals, and not to run at a higher speed than 4 miles per hour. Both of these rules were being violated. Judge Taft, writing the opinion, says: “While an engineer who fails to keep a sharp lookout upon the track is wanting in due care to passengers and lawful travelers, because of the probability of danger to each from such failure, such conduct is not a want of due care with respect to a man asleep on the track, because of the presumption on which the engineer has a right to rely, that no one would be so grossly negligent in courting death. As applied to cases like the present, therefore, we believe the rule relied on by the counsel of plaintiff below should be construed to mean that the negligence of the plaintiff will be no defense, if the defendant, after he knev$ the peril of the plaintiff, did not use due care to avoid it.”
This case cites Coasting Co. v. Tolson, 139 U. S., 551, and referring to that case, Jtidge Taft says: “This would seem to show that, in the opinion of the Supreme Court, knowledge of plaintiff’s peril was required to make the rule applicable.”
In Little Rock R. and E. Co. v. Billings, supra, the Court, composed of Justices Sanborn, Polloclc, and Van Devanter, the latter of whom is now a justice of the Supreme Court of the United States, said: ‘“As deduced from the foregoing authorities, and many others that might be cited, this qualification may be stated as follows: A., who by his own negligent act or conduct has placed himself in a position of imminent peril, of which he is either unconscious or from which he is unable to extricate himself if conscious, may not be carelessly, recklessly, or wantonly injured by B., who, after he has discovered and knows the helpless and perilous condition of A., has it within his power to avoid doing him an injury by the exercise of reasonable care and diligence in the use of such instrumentalities as he can command; and the failure to exercise such reasonable care and diligence on the part of B. under such circumstances will constitute actionable negligence, rendering him liable in damages to A., notwithstanding the prior negligent act of A. in placing himself in position to receive the injury.”
To my mind, it is quite plain that in charging the jury upon the measure of the engineer’s duty the trial judge" should have followed the Federal and not the State rule.
*440Testing this, ease by our own State decisions, notably tbe unanimous opinion of tbe Court in Holland v. R. R., 143 N. C., 435, tbe plaintiff should not be permitted to recover.
MR. Justice "Wauicer concurs in tbis dissenting opinion.